Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Janies Spencer appeals the district court’s orders denying Spencer’s latest motions for recusal of the district court judge and for a “declaratory judgment” vacating the judgment on the settlement agreement in this case. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Spencer v. Garvin, No. 4:02-cv-01859-RBH (D.S.C. June 11 & 18, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.